Citation Nr: 1644690	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  10-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected bilateral ankle and left knee disabilities.

2.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected bilateral ankle and left knee disabilities.

3.  Entitlement to service connection for a low back disability, including as secondary to the service-connected bilateral ankle and left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1977 to March 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In December 2011 and January 2014, the Board remanded the matters for additional development.


FINDING OF FACT

In December 2011 and in January 2014 (pursuant to the Board's remand instructions), the Veteran was asked to provide authorizations needed for VA to secure pertinent outstanding evidence necessary to properly adjudicate his claims of service connection for right and left hip and low back disabilities; more than a year has lapsed since the latest request; he has not provided the authorizations.  


CONCLUSIONS OF LAW

By failing to submit authorizations for VA to obtain critical evidence needed to properly adjudicate his claims of service connection for right hip, left hip, and low back disabilities within a year following VA's latest request for the authorizations, the Veteran has abandoned such claims, and his appeal in these matters must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify with respect to the underlying service connection claim was satisfied by correspondence in April and May 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and certain postservice evaluation/treatment records have been secured,.  He was afforded VA examinations in August 2008, January 2009, and January 2012 (spine only).  Letters dated in December 2011 and January 2014 asked him to provide authorizations for VA to obtain records of private treatment and evaluations he received for the disabilities at issue, to specifically include records from Dr. R.L.A. and pertaining to his reported disability retirement.  He did not provide the authorizations on either occasion.  Most recently, in January 2016, he declined to appear for a VA examination scheduled to ascertain the likely etiology of his bilateral hip and low back disabilities.  Because he has declined to assist with development for outstanding medical treatment/evaluation records, any opinions offered are based on an incomplete medical history (and are inadequate for rating purposes).  The Board findings that in light of the Veteran's continuing refusal to cooperate and further attempts at development (for the outstanding records and thereafter an adequate examination and opinion) would be pointless.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pertinent (and perhaps critical) evidence remains outstanding and, as explained in further detail below, such evidence cannot be obtained without the Veteran's cooperation (by providing authorizations for releases of the records to VA).  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  VA's duty to assist has been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the August 2011 hearing, the undersigned identified the issues on appeal, explained what evidence is needed to substantiate the claims (including for secondary service connection), and identified development to be completed.  After the hearing the case was twice remanded for development, at least in part for pertinent outstanding evidence as discussed in greater length below).  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

Legal Criteria, Factual Background, and Analysis

Where the evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).  

At the August 2011 Travel Board hearing, the Veteran testified that his private treating physician (Dr. R.L.A.) told him that his bilateral hip and low back disabilities are secondary to his service-connected left knee and bilateral ankle disabilities.  He also testified that he was forced to take disability retirement due to his knees, hips, back, and the side effects of the medication used to treat such disabilities.  He stated, "...I got a copy from the Merit Patient Ward (ph) granting me disability review and you can see it."  

The Board's December 2011 remand noted that complete records of private treatment/evaluations the Veteran received for the disabilities at issue are outstanding, and that such evidence is pertinent and must be secured.  The remand instructed that the Veteran be asked to provide authorizations for VA to obtain medical records from Dr. R.L.A., and those considered and the determination made in connection with his reported disability retirement.  The remand notified the Veteran that if he does not provide the necessary releases, the claims should be processed under 38 C.F.R. § 3.158(a).  Notably, the remand stated, "[The Veteran] is advised that a governing regulation provides that when information/evidence requested in connection with a claim for VA benefits (to include releases for records) is not received within a year of the request, the claim is to be considered abandoned.  See 38 C.F.R. § 3.158(a)."  In December 2011, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter requesting him to submit releases needed to secure such records; he did not respond to that request (although he reported for a January 2012 VA spine examination).

This appeal was then returned to the Board and was again remanded for additional development in January 2014.  The Board noted that the Veteran had not replied to the December 2011 letter, and instructed that given the circumstances he be afforded another opportunity to comply with the request/cooperate with full development of his claims.  The remand stated, "The Veteran is reminded that under 38 C.F.R. § 3.158(a), where evidence requested in connection with a claim for VA benefits is not received within a year following the request, the claim is to be considered abandoned."  In January 2014, the AOJ again sent the Veteran a letter requesting that he complete and return releases for medical records from Dr. R.L.A. and his reported disability retirement; he again did not respond.  In February 2016, he refused to appear for examinations scheduled to ascertain the etiology of his bilateral hip and low back disabilities.  The only additional submission since the request letter is a written argument by his representative which simply reiterates their theory of entitlement.  The duty to assist is not a one-way street, and a veteran may not passively wait for assistance when his cooperation is needed for evidentiary development critical to a claim for VA benefits [nor may he deliberately choose to ignore requests for authorizations for VA to secure records deemed necessary to properly adjudicate his claims].  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The critical facts at this stage are clear-the Veteran has not provided the releases necessary for VA to secure critical evidence he identified as pertinent.  The Board finds that his failure to cooperate with VA's efforts to secure critical evidence in this matter frustrates VA's attempts to ascertain the true complete history of the claimed disabilities.  As a direct consequence of his failure to cooperate, the Board is presented with an incomplete disability picture that is inadequate for a proper merits adjudication of these matters.  The controlling regulation in such circumstances (of which the Veteran was expressly informed) is clear and unambiguous; it mandates that the claim "will be considered abandoned."  See 38 C.F.R. § 3.158(a) (emphasis added).  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).  Notably, the Court has held that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has knowledge of such regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

Hence, the Board has no recourse but to conclude that the Veteran has abandoned these claims (and the appeals in these matters).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claims seeking service connection for left hip, right hip, and low back disabilities are abandoned, there is no allegation of error in fact or law for appellate consideration in the matters; accordingly, the appeals in the matters must be dismissed.  38 U.S.C.A. § 7105(d)(5).

The Board notes that, despite the Board's remand instructions that if the Veteran did not respond with authorizations for VA to secure the records sought the case should be processed under 38 C.F.R. § 3.158(a), the RO has continued to readjudicate and deny the claim on the merits [despite the incomplete record].  The Board finds that no useful purpose would be served by yet another remand to compel compliance with instructions, under Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the law is dispositive in this matter; no other outcome is possible given the circumstances.


ORDER

The appeals seeking service connection for a right hip, a left hip, and a low back disabilities are dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


